DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after May 20th, 2022 has been entered. Claims 1, 2, 16, 21, 28, 30-35, and 37-41 were pending. Claims 1, 2, 16, 21, 28, 30-35, and 37-41 have been amended. Claim 36 has been canceled. New claim 42 has been respectfully entered. Thus, 1, 2, 16, 21, 28, 30-35, and 37-42 are currently pending. Applicant’s amendment to the claims have remedied the claim objections set forth in the Non-Final Office Action dated 03/04/2022. Applicant’s amendment to the claims has partially remedied the 35 USC 112(b) indefiniteness rejections. Applicant’s amendment to the claims has not remedied the 35 USC 101 rejection set forth in the Non-Final Rejection. 
Response to Arguments
Applicant asserts that the amendments have remedied all the 35 USC 112(b) indefiniteness rejections set forth in the most recent Non-Final Action. Examiner respectfully disagrees. Claim 30 still stands rejected as presented in the Non-Final Action because it is unclear how the flexible display can be configured to allow a user to locate, access, and display web pages. The flexible display of claim 30 only includes a top and bottom surface and image pixels. Neither the top/surface nor the pixels have the capability of allowing a user to specifically access web pages because there are no structural components in the flexible display that can access the internet to retrieve and display a web page. The flexible display, at most, can simply present and display a web page that is accessed through a different component of the skin implant. Therefore, the claim is indefinite. 
Applicant asserts that the amendments have remedied all the 35 USC 101 rejections set forth in the most recent Non-Final Action. Examiner respectfully disagrees. The amendments specifically for claims 1, 21, 28, and 34 each recite the skin as a structural necessity of the claimed invention. Limitations that include a positive recitation of a human organism are not patent eligible. Therefore, claims 1, 21, 28, and 34 and all dependents are not patent eligible because they all include a positive recitation of the skin. Examiner recommends amending these claims to recite the skin as part of a functional limitation of the skin implant.    
Applicant’s arguments with respect to claims 1, 2, 16, 21, 28, 30-35, and 37-42 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 21 and 42 are objected to because of the following informalities:
Claim 1 recites “wherein the implantable encapsulation material encapsulates the flexible display to isolate the flexible display from skin”. Examiner suggests amending the claim to recite “wherein the implantable encapsulation material encapsulates the flexible display and is configured to isolate the flexible display from skin”. The use of “configured to” language further clarifies that the skin is not a positive recitation of the claim. 
Claim 21 has italics in the claim preamble. Regular text should be used.  “
Claim 28 line 5 misspells encapsulate as incapulate. 
Claims 42 should have a comma (,) after the claim preamble. 
Claim Interpretation
Examiner has interpreted the following limitations as intended use limitations:
Claim 1: “wherein the implantable encapsulation material encapsulates the flexible display to isolate the flexible display from skin”
Claim 1: “the flexible display is configured to render a display on the image pixels.”
Claim 2: “the touch sensitive layer is configured for accepting touch input”
Claim 16: “the electrical connector port configured for receiving an electrical connector from outside the encapsulation of the implantable encapsulation material”
Claim 21: “the touch sensitive configured to accept touch input”
Claim 21: “wherein the encapsulation of the flexible display by the implantable encapsulation material includes encapsulation of the touch sensitive material from skin” 
Claim 21: “wherein the flexible display is configured to render a display on the image pixels viewable from the top surface through the implantable encapsulation material” 
Claim 30: “the flexible display layer is configured to allow a user to locate, access, and display web pages. 
Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 21, 28, 30-35, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 28 each recite “the implantable flexible display” in lines 3 and 4 respectively. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to recite “the flexible display”.
Claims 30, 32, 33-35, and 37- 42 inherit the same deficiencies. 
Claim 21 line 11 recites “the operation”. There is insufficient antecedent basis in the claim for this limitation. Examiner recommends amending the limitation to recite “an operation”.
Claim 21 also recites “wherein the encapsulation of the flexible display by the implantable encapsulation material” lines 15-16. There is insufficient antecedent basis for this limitation in the claim. Examine recommends amending the claim to recite “wherein the encapsulation material encapsulates the flexible display and the touch sensitive material and the encapsulation is configured to isolate the flexible display and the touch sensitive material from skin”.
Claim 28 recite “The skin implant system of claim 1” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the preamble to recite “The skin implant of claim 1”. 
Claim 28 also recites “wherein the skin the implantable encapsulation material encapsulates the implantable flexible display from is an epidermis layer of the skin and the skin the implantable encapsulation material encapsulates the implantable flexible display from is a dermis layer of the skin; it is unclear how the implantable encapsulation material encapsulates the flexible display from both the epidermis and the dermis. Is the claim referring to an intended use of the implantable encapsulation material that is capable of encapsulating the display from different layers of the skin? 
Claim 30 recites “the flexible display is configured to allow a user to locate, access, and display web pages; it is unclear how the flexible display alone can perform this function because the flexible display only comprises image pixels to display an image and does not include any processing components or internet connection capabilities that would allow the user to access a web page. Examiner has interpreted the claim to mean that the flexible display is configured to provide a display of a web page for a user.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 21, 28, and 34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 21 recites “wherein the encapsulation of the flexible display by the implantable encapsulation material includes encapsulation of the touch sensitive material from skin”. This claim includes the positive recitation of skin, which encompasses the human organism. Examiner recommends amending the claims to recite “wherein the encapsulation of the flexible display by the implantable encapsulation material is configured to encapsulate the touch sensitive material from skin”. 
Claim 28 recites “wherein the skin the implantable encapsulation material encapsulates the implantable flexible display from is an epidermis layer of the skin and the skin the implantable encapsulation material encapsulates the implantable flexible display from is a dermis layer of the skin”. This claim limitation includes the positive recitation of the skin, specifically the dermis and epidermis layer, which encompasses the human organism. Examiner recommends amending the claim to recite “wherein the encapsulation material encapsulates the flexible display and the touch sensitive material and the encapsulation is configured to isolate the flexible display and the touch sensitive material from the skin.”
Claim 34 recites “wherein the implantable encapsulation material encapsulates the control circuit from skin”. This limitation includes the positive recitation of the living body, which includes the human organism. Examiner recommends amending the claim to recite “wherein the implantable encapsulation material is configured to encapsulate the control circuit from skin”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 21, 28, 31, 33-35, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson et al. (US 2016/0262670 A1) herein after Wasson in view of Biederman et al. (US 2017/0000390) herein after Biederman.
Regarding claims 1 and 2, Wasson teaches:
 a skin implant (fig. 1A: body mountable sensing platform 100) comprising: 
a flexible display (fig. 1A: flexible substrate 110), including a surface and a bottom surface (Examiner respectfully submits the flexible substrate of Wasson inherently has a top and bottom surface) 
the flexible display layer comprising image pixels (Para [0023] “The output component could include light-emitting elements (e.g., LEDs, OLEDs, displays), color-changing elements (e.g., e-ink elements or displays, LCDs”); 
wherein the flexible display layer is configured to render a display on the image pixels (Para [0098] “to provide an indication related to some information by presenting images on a multipixel display (e.g., a flexible, multipixel OLED display).”); 
a touch sensitive material (Para [0022] “The input component could include a capacitive touch sensor configured to detect a single touch, multiple touches, gestures, swipes, or other inputs”), 
the touch sensitive material overlaying the implantable flexible display wherein the touch sensitive material is configured for accepting touch input (Para [0022] “The input component could be and/or include a flexible component (e.g., a capacitive touch sensor comprising one or more electrodes composed of one or more layers or sheets of a flexible conductive material and one or more sheets of a flexible nonconductive material).”); and 
wherein the touch input renders a display on the image pixels for input and output functions (Para [0029] “A user interface 115 is disposed on the flexible substrate 110 and is configured to provide an indication of information visually, acoustically, haptically, or by some other means (e.g., to display a charge status of the sensing platform, to visually provide an indication of a value of a property measured by the sensing platform, to emit a sound, to vibrate, to provide an electro-haptic stimulus, or to provide some other indication of an alert state determined by the sensing platform 100) and to receive inputs from a user (e.g., to detect a user pressing one or more points on the device (e.g., the illustrated arrows), to detect gestures or motions of a user).”), but does not explicitly disclose an implantable encapsulation material encapsulates the flexible display and touch sensitive material to isolate the flexible display from skin, wherein the flexible display is configured to render a display on the image pixels viewable from the top surface through the implantable encapsulation material.
However, Biederman discloses in a similar sensor implant, a device with a user interface which can include a display or buttons (Para [0052]) made from e-ink elements or displays, LCDs or OLEDs (Para [0054]) that is encapsulated by a biocompatible polymeric material suitable for being implanted (Para [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the skin implant of Wasson to encapsulate the device (which includes the flexible display and the touch sensitive material to isolate the both components from skin) to allow the display to be protected by the encapsulation material as described by Biederman because doing so would protect the device from moisture or bodily fluids from interfering with the electronics of the skin implant. 
Furthermore, the limitation “wherein the implantable encapsulation material encapsulates the flexible display to isolate the flexible display from skin” is being interpreted by Examiner as an intended use limitation that describes where the flexible display layer is when in use. When comparing the flexible display of the instant claim and the flexible substrate of the prior art, there are no discernable structural differences. There is nothing in the structure of the prior art that prevents the flexible substrate from being disposed within a skin of a living body. Thus, it would have been obvious modification to the use of Wasson in view of Biederman to isolate the flexible display from skin with the implantable encapsulation material because the manner of operating the device does not differentiate apparatus claim from the prior art. MPEP 2114 II states: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case the prior art teaches all the recites structural components. 
Regarding claim 21, Wasson teaches: 
a skin implant system (fig. 1A: body mountable sensing platform 100) comprising;  
a flexible display (fig. 1A: flexible substrate 110 and Para [0098] “to provide an indication related to some information by presenting images on a multipixel display (e.g., a flexible, multipixel OLED display).”)
 the flexible display including a top and bottom surface (Examiner respectfully submits that the flexible display of Wasson inherently includes a top and bottom surface), 
the flexible display comprising image pixels (Para [0098] “to provide an indication related to some information by presenting images on a multipixel display (e.g., a flexible, multipixel OLED display).”); 
a touch sensitive material (Para [0022] “The input component could include a capacitive touch sensor configured to detect a single touch, multiple touches, gestures, swipes, or other inputs”), 
the touch sensitive material overlaying the top surface of the flexible display, the touch sensitive material configured to accept touch input (Para [0022] “The input component could be and/or include a flexible component (e.g., a capacitive touch sensor comprising one or more electrodes composed of one or more layers or sheets of a flexible conductive material and one or more sheets of a flexible nonconductive material).”), and 
wherein the touch input renders a display on the image pixels for input and output functions (Para [0029] “A user interface 115 is disposed on the flexible substrate 110 and is configured to provide an indication of information visually, acoustically, haptically, or by some other means (e.g., to display a charge status of the sensing platform, to visually provide an indication of a value of a property measured by the sensing platform, to emit a sound, to vibrate, to provide an electro-haptic stimulus, or to provide some other indication of an alert state determined by the sensing platform 100) and to receive inputs from a user (e.g., to detect a user pressing one or more points on the device (e.g., the illustrated arrows), to detect gestures or motions of a user).”), 
a control circuit (Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), 
the control circuit comprising a memory (Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”) and 
a processor (Para [0046] “For example, the electronics 130 could include…a microcontroller”), 
the memory including instructions that when executed by the processor cause the processor to: control the operation of the flexible display and render a visual display on the flexible display (Para [0046] “The electronics 130 can include logic elements configured to operate the analyte sensor 125 to detect an analyte, the optical sensor 127 to detect an optical property of skin, the user interface 115 to receive an input and/or to indicate some information”), but does not explicitly teach an implantable encapsulation material, the implantable encapsulation material comprising a material biocompatible with skin; wherein the encapsulation of the flexible display by the implantable encapsulation material includes encapsulation of the touch sensitive material from skin; wherein the flexible display is configured to render a display on the image pixels viewable from the top surface through the implantable encapsulation material.
However, Biederman discloses in a similar sensor implant, a device with a user interface which can include a display or buttons (Para [0052]) made from e-ink elements or displays, LCDs or OLEDs (Para [0054]) that is encapsulated by a biocompatible polymeric material suitable for being implanted (Para [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the skin implant of Wasson to encapsulate the device (which includes the flexible display and the touch sensitive material to isolate the device from skin) such that the display layer is viewable through the encapsulation material as described by Biederman because doing so would protect the device from moisture or bodily fluids from interfering with the electronics of the skin implant. 
Regarding claim 28, as best understood in light of the 112(b) rejection above, Wasson in view of Biederman further disclose wherein the skin the implantable encapsulation material encapsulates the implantable flexible display from is an epidermis layer of the skin and the skin the implantable encapsulation material encapsulates the implantable flexible display from is a dermis layer of the skin because the skin implant has been encapsulated by a biocompatible material. The limitation “wherein the skin the implantable encapsulation material encapsulates the implantable flexible display from is an epidermis layer of the skin and the skin the implantable encapsulation material encapsulates the implantable flexible display from is a dermis layer of the skin” is being interpreted by Examiner as an intended use limitation that describes where the flexible display layer is disposed when in use. When comparing the flexible display of the skin implant of the instant claim and flexible display of the prior art, there are no discernable structural differences. The encapsulation of the skin implant is capable of encapsulating the skin device from both the dermis and epidermis because the device is encapsulated and therefore the internal components of the implant will not touch either the dermis or the epidermis when in use. The manner of operating the device does not differentiate apparatus claim from the prior art. MPEP 2114 II states: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case the prior art teaches all the recites structural components. 
Regarding claim 31, Wasson further teaches wherein the flexible display further comprises a touchscreen interface (fig. 1A: user interface 115 and Para [0037] “The user interface 115 includes means for receiving inputs (e.g., for detecting the presence of, location of, force exerted on the user interface 115 by, and/or motion of a fingertip or other boy part of a user)”), wherein the flexible display is controlled by the touchscreen interface (Para [0037] “The user interface 115 includes means for receiving inputs…and for provide an indication of outputs...the user interface 115 includes a flexible touchscreen interface comprising a flexible display and one or more electrodes or other touch-, capacitive-, and/or pressure-sensitive elements for detecting presses of a finger or other object against the user interface 115…As illustrated, the user interface 115 is being operated to illustrate a battery charge status 115a…, a memory status of a memory 115b… and an analyte concentration 115c…The arrows 115d and/or other visual elements of the user interface 115 could…be changeable, e.g., by being generated by a display or other output component”). 
Regarding claim 33, Wasson further teaches a control circuit (Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), the control circuit comprising a memory (Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”) and a processor (Para [0046] “For example, the electronics 130 could include…a microcontroller”).
Regarding claim 34, Wasson as modified by Biederman further discloses the implantable encapsulation material encapsulates the control circuit because the encapsulation layer of Biederman encapsulates the skin implant of Wasson and the control circuit is a part of the skin implant.
Regarding claim 35, Wasson further teaches wherein the processor is in communication with a computing device (fig. 3: electronics 350, which includes the microprocessor, and is in communication with reader 380 wireless communication) selected from the group consisting of a smart phone, a remote computing device, and a server (Para [0092] “The external reader 380 can be a smart phone, digital assistant, or other portable computing device with wireless connectivity”).
Regarding claim 37, Wasson further teaches the display for a living body further comprising an input and an output component (fig. 3: input component 310 and output component 320). 
Regarding claim 38, Wasson further teaches the display for a living body further comprising a sensor (fig. 3: probe sensor 362)
Regarding claim 39, Wasson further teaches the display for a living body further comprising communication circuitry (fig. 3: communication circuit 356)
Regarding claim 40, Wasson further teaches the display for a living body further comprising: a camera (Para [0038] “A user interface could include one or more electrodes, ultrasonic transducers, cameras, or other means configured to receive inputs by detecting a capacitance, a resistance, a conductance, or some other property related to the location, motion, and/or contact of a finger, body part, or other object proximate to or in contact with the user interface”).  
Regarding claim 41 Wasson further teaches the display for a living body further comprising a speaker (Para [0023] “An output component of a sensing platform could be configured to provide a variety of different types of information via a variety of means…The output component could include acoustical elements (e.g., buzzers, speakers), or some other elements configured to provide an indication of some information, e.g., to a user”); and wherein the output from the display generates at least one of a color, a pattern of colors, a sound, an image, and a text (Para [0023] “The output component could include light-emitting elements (e.g., LEDs, OLEDs, displays), color-changing elements (e.g., e-ink elements or displays, LCDs), haptic elements (e.g., vibrators, buzzers, electrohaptic elements), acoustical elements (e.g., buzzers, speakers), or some other elements configured to provide an indication of some information, e.g., to a user. The output component could include flexible elements, e.g., the output component could include a flexible OLED display”).
Regarding claim 42, Wasson further teaches wherein the sensor detects a condition (Para [0020] “sensors for quantitatively and qualitatively detecting one or more physiological properties (e.g., a heart rate, a temperature, a concentration of glucose or some other analyte in interstitial fluid or some other fluid) of the living body in real-time”) and the skin implant generates an output in response to the detected condition (Para [0023] “The output component could be used to provide an indication related to an alert generated by the sensing platform (e.g., an alert that a measured physiological property is outside of some specified limits, and alert that a user is experiencing or is about to experience an adverse health state)). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Biederman, as applied to claim 1, and further in view of Moller et al. (US 2016/0328043 A1) herein after Moller.
Regarding claim 16, Wasson as modified by Biederman further discloses wherein the implanted interactive skin device further comprises a control circuit (Wasson: Para [0046] “The electronics 130 disposed on the flexible substrate 110 could include a variety of devices. For example, the electronics 130 could include an antenna (e.g., a chip antenna), a microcontroller, amplifiers, light emitters, light detectors, temperature sensors, transmitters, radios, transceivers, or some other component or components”), the control circuit comprising a memory (Wasson: Para [0030] “recording information (e.g., user inputs, measured concentrations of the analyte) in a memory of the electronics 130”) and a processor (Wasson: Para [0046] “For example, the electronics 130 could include…a microcontroller”). Examiner respectfully submits that, as described above for the rejection of claim 1, the device (which includes the electronics 130) of Wasson is encapsulated by the biocompatible encapsulation material of Biederman, thus the control circuit is also within the encapsulated by the encapsulation material
Wasson in view of Biederman does not explicitly teach an electrical connector port the electrical connector port configured for receiving an electrical connector from outside the encapsulation of the implantable encapsulation material.
However, in a similar flexible substrate, Moller discloses an electrical connector port outside an encapsulation layer (fig. 1: interface 108 is exposed through the flexible substrate 104 and Para [0019] “The interface 108 represents any suitable component that is configured to establish a connection for communication of data including signals, messages, and commands between the sensor assembly 102 and other components and/or devices”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the display of Wasson in view of Biederman to include an electrical connector port as disclosed in Moller as a way to allow data collected from the flexible display to be transferred to another device for storage or to transfer commands to the flexible display. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Biederman, as applied to claim 2, and further in view of Allen et al. (US 2010/0056873 A1) herein after Allen.
Regarding claim 30, Wasson in view of Biederman disclose the interactive skin device of claim 2, but does not explicitly teach that the flexible display layer is configured to allow a user to locate, access, and display web pages.
However, in a similar wearable display, Allen discloses the flexible display layer is configured to allow a user to locate, access, and display web pages (Para [0026] “a wearable display layer 280 or other positioning structure 160 and (b) one or more touch screens 125 or other input and/or output devices supported by the positioning structure 160 and configured to present medication reminders, procedural explanations, scheduling data, or other health-related information 240 in a vicinity of a healthcare recipient 290.”: Examiner has interpreted this limitation as an intended use limitation, thus the structure must be able to perform the function. Thus, it is respectfully submitted that the presentation of a medication reminder, procedural examination, or other health related information can be from the web to be accessed and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible display of Wasson in view of Biederman to further include the display capabilities of Allen that include displaying medication reminders, procedural explanations, and other health related information (i.e. information that can be accessed, located and displayed to the user from a web page) as disclosed by Wasson as a way to allow the user to view personalized medical information to improve a treatment regimen. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Biederman, as applied to claim 2, and further in view of Biederman et al. (US 2017/0027514) herein after Biederman_514.
Regarding claim 32, Wasson as modified by Biederman further teaches 
wherein the implantable flexible display is an implantable flexible display layer (fig. 1A: flexible substrate 110 is a layer); 
wherein the touch sensitive material is a touch sensitive layer (Para [0022]: the input component is a part of a touch layer); 
wherein the implantable encapsulation material is an implantable encapsulation layer (Biederman: Para [0119]).
Wasson in view of Biederman does not explicitly disclose wherein the skin implant further comprises an implantable flexible support layer within the encapsulation of the implantable encapsulation layer, the implantable flexible support layer including a top surface and a bottom surface; wherein the skin implant further comprises an implantable flexible support layer within the encapsulation of the implantable encapsulation layer.
However, Biederman_514 discloses: 
wherein the skin implant further comprises an implantable flexible support layer (Para [0122] “The substrate 430 can be a material, such as polyimide, polyethylene terephthalate (“PET”), parylene, or another material sufficient to structurally support the circuitry and/or electronics”).
the implantable flexible support layer including a top surface and a bottom surface (Examiner respectfully submits the seals 250 and 260 each inherently have a top and bottom surface); 
wherein the implantable flexible display layer is mounted to the top surface of the implantable flexible support layer (fig. 2 display layer 240 is on top of substrate 210).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the skin implant of Wasson in view of Biederman to further include a flexible substrate that provides support as is disclosed by Biederman_514 because doing so would add additional structural support for the circuitry and electronics (Biederman_514 Para [0121]). Furthermore, in the combination because the flexible support layer is positioned within the device it would also be within the encapsulation of the implantable encapsulation layer.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mashiach et al. (US 2018/0280694 A1) relates to an implant for neural modulation with a biocompatible encapsulation layer. 
Rogers et al. (US 2013/0041235 A1) relates to a flexible and stretchable electronics system for epidermal placement.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792